                       2:20-cr-20035-MMM-EIL # 21   Page 1 of 3
                                                                                       E-FILED
                                                            Thursday, 23 July, 2020 10:12:57 AM
                                                                  Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )
                                       )
vs.                                    )     Crim. No. 20-20035
                                       )
DOUGLAS O. MYNATT,                     )
                                       )
      Defendant.                       )

                   MOTION TO WITHDRAW AS DEFENDANT'S COUNSEL

      Now comes Karl W. Bryning Assistant Federal Public Defender (AFPD), and

moves this Court for the entry of an Order granting leave to withdraw as counsel

of record for the Defendant in the above-entitled cause based upon Defendant

being represented by another AFPD.

      1. This case has been internally transferred to another AFPD.

      2. The Federal Public Defender’s Office remains appointed in this case.

      3. Counsel was informed that a Motion to Withdraw was required to

discontinue ECF notifications.

      Wherefore, AFPD Karl Bryning requests that this Honorable Court enter an

Order granting leave to withdraw as the counsel of record for the Defendant.

                                       s/ Karl W. Bryning
2:20-cr-20035-MMM-EIL # 21   Page 2 of 3




                Assistant Federal Public Defender
                401 Main Street, Suite 1500
                Peoria, Illinois 61602
                Phone: 309/671-7891
                FAX: 309/671-7898
                Email: karl_bryning@fd.org
                     2:20-cr-20035-MMM-EIL # 21       Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on July 23, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to counsel of record. A copy of this motion will be sent to the

Defendant by mail.



                                       s/ Karl W. Bryning
                                       Attorney for Defendant
                                       Assistant Federal Public Defender
                                       401 Main Street, Suite 1500
                                       Peoria, Illinois 61602
                                       Phone: 309/671-7891
                                       FAX: 309/671-7898
                                       Email: karl_bryning@fd.org
